Per Curiam.

In this action by the seller for damages for breach of a contract to sell real property, the check sued upon as the “ note or memorandum ” was signed on its face by the defendant, as maker, but he did not sign the memorandum on the reverse side, setting forth the terms of the contract. Accordingly, it was not “ subscribed by the party to be charged ” as required by section 259 of the Real Property Law. (James v. Patten, 6 N. Y. 9; 300 West End Ave. Corp. v. Warner, 250 N. Y. 221; Bisgeier v. Keller, 122 Misc. 705, affd. 214 App. Div. 758; Robinson v. Karr, 273 App. Div. 790; 2 Williston on Contracts [Rev. ed.], § 585; 112 A. L. R. 938.)
The order should be unanimously reversed on the law and motion granted, with $10 costs and taxable disbursements.
Steinbrink, Fennelly and Froessel, JJ., concur.'
Order reversed, etc.